Citation Nr: 9906947	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to secondary service connection for a right eye 
cataract due to the veteran's service-connected right eyelid 
laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1954 to December 
1957.  This appeal arises from a July 1995 rating decision of 
the Boston, Massachusetts, Regional Office (RO).  In this 
decision, the RO denied the veteran's claim for secondary 
service connection for a cataract of the right eye as a 
result of his service-connected right eyelid laceration.  He 
appealed this decision.  


FINDING OF FACT

The veteran has not submitted competent lay or medical 
evidence of a nexus between his service-connected right 
eyelid laceration and his subsequent right eye cataract.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
secondary service connection for a right eye cataract.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background.

Upon his entrance into active service in October 1954, the 
veteran was given a comprehensive physical examination.  He 
reported no past medical history of eye trouble.  On 
examination, his eyes, pupils, and ocular motility were 
normal.  His visual acuity was 20/20 in the right eye.  It 
was reported that he had not received an ophthalmoscopic 
evaluation at that time.  Another comprehensive physical 
examination was afforded the veteran in April 1955.  On this 
examination, his eyes, pupils, ocular motility, and 
ophthalmoscopic evaluation were all normal.  Again, his 
visual acuity was found to be 20/20.

A service medical record of December 1956 noted that the 
veteran had been in an altercation.  On examination, his 
right eye was swollen shut and had a laceration on the upper 
and lower lids.  The impression was severe contusion to the 
right eye.  The veteran was hospitalized and received surgery 
to repair his right eyelid laceration.  It was determined 
that there had been no artery or nerve involvement.  An X-ray 
found his facial bones to be negative.  In mid-January 1957, 
the veteran was seen with complaints of burning, swelling, 
and redness in his right eye after exposure to motor vehicle 
batteries.  The diagnosis was probable acid conjunctivitis.  

The veteran was afforded a separation examination in December 
1957.  On examination, his eyes, pupils, ocular motility, and 
ophthalmoscopic evaluation were normal.  His visual acuity in 
his right eye was 20/20.

In May 1958, the veteran was given a U. S. Department of 
Veterans Affairs (VA) eye examination.  His ophthalmoscopic 
testing was noted to be essentially negative.  He complained 
that his right eye itched and had a constant flow of water 
that affected his eyesight.  On examination, his eyesight was 
20/20 in the right eye.  The diagnosis was laceration of the 
lids.  By rating decision of May 1958, the RO awarded service 
connection for residuals of a laceration of the right upper 
and lower eyelids.  This disability was found to be 
noncompensable under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7800, and was 
made effective from January 1958.

A VA medical record of February 1979 reported that the 
veteran's right eye vision was 20/15 with glasses.  A medical 
record of December 1979 noted the veteran's complaints of 
pain in his eyes during working hours.  No diagnosis was 
given.

The veteran was hospitalized in November 1986 at a VA 
facility in order to have a right eye dacryocystorhinostomy 
performed.  It was noted that the veteran had a 30 year 
history of epiphora in the right eye.  He claimed that this 
had begun after he had sustained a penetrating trauma to the 
right eye.  The veteran asserted that these symptoms had 
worsened in the last one and a half years.  It was reported 
that a nasolacrimal duct scan had revealed that there was no 
flow in the right eye beyond the common cannaliculus.  The 
veteran's corrected vision was 20/20 in both eyes.  His 
dilated fundus examination was normal.  The discharge 
diagnoses included lacrimal duct obstruction of the right 
eye.  In early December 1986, the veteran still complained of 
epiphora.  In a follow-up evaluation of mid-December 1996, 
the veteran noted that he had accidentally removed his 
silicone duct tubing three days previously.  However, he 
noted that he had felt better since this tubing was removed 
and he denied any tearing or epiphora.  His vision was noted 
to be 20/20.  The impression was that the surgical correction 
appeared to have been unsuccessful.  

VA outpatient records dated from November 1987 to August 1988 
reported treatment of the veteran's eye complaints.  In 
November 1987, the veteran noted that he had recently lost 
his glasses and requested that he be given an eye evaluation 
and a new set of glasses.  He was afforded an optometry 
consultation in May 1988.  He complained that both eyes 
constantly watered to the point that it ran down his cheeks.  
The veteran asserted that for the past four years he has seen 
"heat waves."  The assessment included presbyopia, 
lagophthalmus, history of tear duct operation, and history of 
"heat waves" that was possibly a symptom of retinal 
detachment.  

A second optometry consultation was given to the veteran in 
August 1988.  His complaints included a clicking sound when 
he blinked hard, poor near vision, and seeing double when his 
left eye is closed.  The latter problem was alleged to have 
started after he was injured in the right eye in the 
military.  He also reported a vision problem in recent years 
of seeing a bright light, then "heat waves", and then 
losing half his vision for up to 20 minutes.  The examination 
revealed vitreal degeneration more in the right eye than the 
left.  The assessments included complaints of a clicking 
noise of unknown etiology, complaints of decreased near 
vision that was corrected with a bifocal adjustment, long 
standing "monoc" diplopia in the right eye that was 
questionable whether it was due to a punch in that eye, 
periodic loss of one half of vision, vague complaints of 
bright light, and vague complaints of "heat waves."

In May 1990, a VA outpatient record noted the veteran's 
complaints of trouble focusing his right eye since an injury 
in 1956.  No diagnosis was noted regarding the veteran's 
eyes.  An optometry consultation was given to the veteran in 
June 1992.  The assessment was presbyopia.  A VA neurological 
consultation was also given to the veteran in June 1990.  He 
complained of right eye visual problems that consisted of 
seeing a circular bright light that slowly expanded and then 
contained multiple colors and a jagged edge.  The veteran 
claimed that during these episodes the visual phenomenon 
would continue even when he closed his eyes.  The impression 
was late life migraine accompaniment.  

The veteran submitted private treatment records in June 1992 
that were dated from September 1991 to May 1992.  In May 
1992, the veteran complained of chronic, bilateral eye 
irritation and intermittent flashing light or blurring in the 
right eye since 1986.  His dilated fundus examination was 
normal.  The impressions were lower lid laxity with exposure 
to keratopathy, trichiasis, dermatochalasis, and recurrent 
obstruction of nasolacrimal duct.  A second examination in 
May 1992 noted the veteran's complaints of a right eyelid 
with pus and swelling.  He also noted that he would see 
double and color seemed very bright with a glare.  A dilated 
fundi was again normal.  The impressions were presbyopia, 
floppy lid syndrome with exposure to keratopathy, 
blepharitis, and ophthalmic migraine.  

In October 1994, the veteran filed a claim for service 
connection for cataracts on his right eye due to his service-
connected right eye lid lacerations.  A letter from a private 
physician noted that the veteran had undergone cataract 
surgery in September 1994.  It was noted that post-surgery 
his vision without glasses was 20/20.  The physician also 
reported that the veteran had previously undergone surgery on 
his right eyelid and continued to have tearing problems.  

By rating decision of July 1995, the RO denied secondary 
service connection for the veteran's right eye cataract.  It 
was determined that the evidence of record did not establish 
that the veteran's right eye cataract was incurred in active 
service or that it was related to his right eyelid 
laceration.  

A VA eye examination was given to the veteran in February 
1996.  The veteran complained of episodic epiphora that he 
alleged had existed since his right eye injury in the 
military.  It was also noted that he complained of episodic 
flashing lights that would last for 10 to 30 minutes.  The 
latter symptoms were associated with migraines.  An 
examination of the right eye revealed a cataract extraction 
wound site in the superior bulbar conjunctive.  The examiner 
indicated that it was interesting to note that there was a 
cataract extraction having been performed on the right eye 
and that the left eye had a clear crystalline lens.  He 
opined that it was questionable whether or not the veteran's 
right eye cataract was secondary to his in-service trauma.  

By rating decision of November 1996, the RO again denied 
secondary service connection for the veteran's right eye 
cataract.  It was found that the evidence of record did not 
establish a relationship between the veteran's right eye 
laceration and his cataract.  The veteran was notified of 
this decision in a statement of the case (SOC) issued that 
same month.  The veteran's representative argued in a VA Form 
646 of January 1997 that the VA examiner of February 1996 had 
established a nexus between the veteran's in-service trauma 
and his right eye cataract.  

At his hearing before the Board in January 1999, the veteran 
testified that he had experienced problems with double vision 
ever since his right eye injury in the military.  He claimed 
that his right eye would tear-up, especially in sun light and 
on windy days.  The veteran alleged that this resulted in him 
constantly rubbing his right eye which caused it to be sore 
and scab over.  He also noted that he had seen things 
"floating" in his right eye for the last ten years.  The 
veteran noted that his current problems with his right eye 
included cataracts and epiphora.  He reported that his right 
eye was currently being treated by his local VA medical 
facility.  When asked if a physician had ever told him that 
his right eye cataract had been the result of his in-service 
injury, he initially claimed that this had never happened.  
However, later in his testimony the veteran recalled a 
private physician expressing such an opinion.  The 
undersigned commented on the importance of this evidence to 
the veteran's claim and requested that he provide such a 
statement from the physician in question.  He was also told 
that if he needed more then the allotted time to obtain such 
a statement, he should request an extension from the Board.  
The undersigned informed the veteran that his record would be 
held open thirty days.  No additional evidence was submitted.


II.  Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  A disability 
which is proximately due to, or the result of, a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original disability.  38 C.F.R. § 3.310(a) (1998).  
The degree that a pre-existing disability is permanently 
aggravated by a service-connected disorder shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail.  There is no duty to assist him further 
in the development of his claim, as any such additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To 
be well grounded, a claim must be accompanied by supportive 
evidence, and such evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Lathan v. Brown, 7 Vet. App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Under 38 C.F.R. § 3.303(b) (1997), a 
well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record (lay or medical 
evidence) and a nexus (lay or medical evidence) is 
established between the post-service symptoms and a current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997).


III.  Analysis.

The veteran's service medical records are negative for any 
findings or treatment of a right eye cataract.  The first 
evidence of record that the veteran was diagnosed with a 
right eye cataract was the private physician's letter of 
October 1994, many years after his separation from the 
military.  There has been only one medical opinion of record 
that has definitely discussed any type of etiological 
relationship between the veteran's right eye cataract and his 
in-service right eye injury.  That was the VA examiner of 
February 1996.  This examiner phrased his opinion in the 
terms that it was questionable whether or not an etiological 
relationship existed.

According to the U. S. Court of Appeals for Veterans Claims 
(formerly known as the U. S. Court of Veterans Appeals) 
(hereafter referred to as the Court) recent decision in 
Matten v. West, No. 96-1508 (U. S. Vet. App. Feb. 23, 1999), 
a physician's use of cautious language is not always too 
speculative for purposes of finding a claim well grounded.  
It was further held that such an opinion should be viewed in 
its full context, and not characterized solely by the medical 
professional's choice of words.  In the above noted Court 
case, the physician's opinion was found to be buttressed by 
medical articles noting etiological links between the 
veteran's rare form of cancer and habitation in Southeast 
Asia and the veteran's extended duty in Southeast Asia during 
his military service.

In the current case, the examiner's opinion of February 1996 
is found to be inconclusive.  The language used does not 
equate with an opinion that there is as much indication that 
the veteran's right eye cataract was the result of his in-
service injury as there is against this finding.  The 
phrasing used by the examiner simply found it questionable 
whether such an etiological relationship existed.  In 
addition, there is no other medical evidence of record, to 
include medical treatises or articles, that would buttress 
such a relationship.  Under these circumstances, it is 
determined that the objective opinion of February 1996 does 
not establish a plausible connection between the veteran's 
in-service injury and his right eye cataract first diagnosed 
over 25 years after the event.

Also of note, was the impression of August 1988 that found a 
"questionable" relationship between the veteran's in-
service right eye injury and "monoc" diplopia.  There is no 
indication in the August 1988 examination report that 
indicates any diagnosis of a cataract in the veteran's right 
eye.  Thus, this opinion does not establish by itself or in 
connection with other evidence of record an etiological link 
to the veteran's right eye cataract that was removed in 1994.  

It has also been claimed by the veteran that a private 
physician told him that his right eye cataract was the result 
of his in-service trauma.  However, such a verbal statement 
fails to establish a well-grounded claim since a second hand 
statement is insufficient to establish a diagnosis or an 
etiological opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran himself has opined that his right eye cataract is 
etiologically related to his in-service injury.  However, the 
Court held in Zang v. Brown, 8 Vet. App. 246 (1995), that a 
veteran, as a lay person, is not competent to provide 
opinions on etiology or diagnosis.  See also Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  While the veteran is 
competent to note symptomatology, he is not competent to 
determine if a set of symptoms is indicative of a cataract.  
In fact, his claimed symptoms had been noted on a number of 
eye examinations since his separation from the military and 
were always related to other causes.

Finally, it is noted by the undersigned that the veteran has 
identified private treatment of his right eye that has not 
been obtained by the VA.  He also noted that a private 
physician had found an etiological relationship between his 
in-service injury and his right eye cataract.  At his hearing 
before the Board in January 1999, the undersigned directly 
informed him of the importance of evidence that would 
establish an etiology between the in-service injury and his 
right eye cataract.  He was also given thirty days to submit 
this evidence and notified of the procedures to obtain an 
extension of this deadline if he required it.  The veteran 
failed to respond within the time limits or ask for an 
extension of the time limit.  

It is determined by the undersigned that the veteran was 
adequately notified of the requirements to establish his 
claim for secondary service connection as mandated by 
Robinette v. Brown, 8 Vet. App. 69 (1995).  This was 
accomplished in both the SOC issued in November 1996 and the 
instructions given directly to the veteran at his Board 
hearing.  The Court held in Wood v. Derwinski, 1 Vet. App. 
190 (1991), that the VA's duty to assist does not allow a 
claimant to act passively when he or she may have information 
that is essential in obtaining relevant evidence.  Based on 
the above circumstances, the undersigned is satisfied that 
all reasonable efforts have been extended to obtain any 
evidence of an etiological relationship between the veteran's 
right eye cataract and his military service.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).

The undersigned finds that the veteran has failed to present 
adequate evidence of a nexus between his right eye cataract 
and his service-connected right eye laceration or any other 
incident of service.  Therefore, the veteran has not 
satisfied either the Caluza or Savage tests for a well-
grounded claim.  In the absence of a well-grounded claim, 
there is no duty to assist the veteran further in the 
development of the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Thus, the claim for secondary service 
connection for a right eye cataract is denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of secondary service connection for 
a right eye cataract, this appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 
- 11 -


- 11 -


